                 Case: 4:18-cr-00917-RWS-JMB Doc. #: 2 Filed: 11/08/18 Page: 1 of 2 PageID #: 5
  ·'f -
,,~       '..,

                                                                                                              FILED
                                             UNITED STATES DISTRICT COURT                 SUPPRESSED
                                              EASTERN DISTRICT OF MISSOURI                                 NOV - 8 2018
                                                    EASTERN DIVISION                                     U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF MO
                                                                                                               ST LOUIS
                 UNITED STATES OF AMERICA,                         )
                                                                   )
                                Plaintiff,                         )
                                                                   )
                 v.                                                ) No.
                                                                   )           4:18CR00917 RWS/JMB
                 FRANK D. BROTHERS,                                )
                                                                   )
                                                                   )
                                Defendant.                         )


                                                           INDICTMENT

                                                            COUNT ONE

                 The Grand Jury charges

                         On or about October 24, 2018, in the County of St. Louis, within the Eastern District of

                 Missouri,

                                                      FRANK D. BROTHERS,

                 did unlawfully obstruct, delay and affect commerce, as that term is defined in Title 18, United

                 States Code, Section 1951, and the movement of articles and commodities in such commerce, by

                 robbery, as that term is defined in Title 18, United States Code, Section 1951 in that the defendant

                 did unlawfully take and obtain an article or commodity to wit: US currency from persons or
                                                             I
                 employees of a Steak and Shake Restaurant against their will by means of actual and threatened

                 force, violence and fear of injury to their persons.

                        In violation of Title 18, United States Code, Section 1951(a).

                                                              'COUNT TWO

                      The Grand Jury further charges that:

                       On or about October 24, 2018, in the County of St. Louis, within the Eastern District of

                 Missouri,
Case: 4:18-cr-00917-RWS-JMB Doc. #: 2 Filed: 11/08/18 Page: 2 of 2 PageID #: 6



                                    FRANK D. BROTHERS,

did knowingly possess a firearm in furtherance of the crime of violence named in Count One or

did use or carry a firearm during and in relation to said crime of violence.
         r

     In violation of Title 18, United States Code, Section 924(c)(l).

                                         COUNT THREE

The Grand Jury further charges

       On or about November 7, 2018, in the City of St. Louis within the Eastern District of

Missouri,

                                    FRANK D. BROTHERS,

having been convicted previously of crimes punishable by a term of imprisonment exceeding one

year under the laws of the State of Missouri, did knowingly possess a firearm which had previously

traveled in interstate or foreign commerce.

       In violation of Title 18, United States Code, Section 922(g)(l ).


                                                 A TRUE BILL.



                                                 FOREPERSON


JEFFREY B. JENSEN
United States Attorney




THOMAS J. MEHAN, #28958MO
Assistant United States Attorney
